DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on December 28, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0250737 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1-20 are pending in this case. Claims 1, 5, 7, 10, 14, 16, and 19 were amended. Claims 1, 10, and 19 are the independent claims. Claims 1-20 are rejected.

Specification




The objection to the disclosure for improper trademark usage is withdrawn in view of the amendments.

Claim Objections
The objections to claims 10 and 19 are withdrawn in view of the amendments.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0213344 A1, which entered the U.S. National Stage on March 4, 2013, filed by Stender under the PCT on July 29, 2011, and published on August 22, 2013 (hereinafter Stender), in view of U.S. Patent No. 6,469,641 B1, issued to Lash et al., on October 22, 2002, and filed on February 28, 2001 (hereinafter Lash).
independent claim 1, Stender discloses a computer-implemented method for providing marine connectivity, comprising: 
Receiving sensor data from a plurality of sensors of a watercraft; Stender discloses receiving sensor data from a plurality of watercraft sensors (see Stender, Figs. 1 and 3; see also, Stender, paragraphs 0015 [describing the system of Fig 1, which includes an engine control unit (ECU) and a safety and I/O module which handles all communication in and out of the ECU], 0019 [ECU regulates engine operation], 0024 [system comprises a plurality of sensors including fuel, speed, fluid flow, fluid temperature, pressure, power, ambient condition sensors, etc.], and 0064-0069 [describing the GUI of Fig. 3, which presents the user with the output from one or more of the sensors, presents warnings or notifications, diagnostics, etc.]).
Determining watercraft operational data associated with an operation of the watercraft, wherein the operation of the watercraft includes at least one of: an operation of mechanical components of the watercraft, an operation of electrical components of the watercraft, and a dynamic operation of the watercraft; Stender discloses determining watercraft operational data of at least mechanical, electrical, and dynamic operation (see Stender, Fig. 3; see also, Stender, paragraphs 0015, 0019, 0024, and 0064-0069, described supra).
Communicating the watercraft operational data to at least one external computing infrastructure associated with a user, wherein the watercraft operational data is communicated through various types of graphical user interfaces; Stender discloses transmitting the operational data to an external device associated with a user through various GUIs (see Stender, Fig. 3; see also, Stender, paragraphs 0013 [a remote electronic device may receive the data over a network such as a LAN, WAN, or the internet], 0021 [describing the HMI module which allows users to tune, calibrate, optimize, review, and edit operating parameters of the engine], 0025 [describing the off-engine interface which serves as a programmatic external interface], 0035-supra).
Although Stender discloses automatically enablement and disablement of mechanical and electrical components on the watercraft (see Stender, paragraphs 0003 [safety functionality to shut off engines when alert/emergency conditions warrant such shut off]; see also, Stender, paragraphs 0015 and 0019,  described supra), Stender fails to expressly disclose enabling selective remote enablement and remote disablement of the mechanical components of the water craft and the electrical components of the watercraft by the user.
	However, Lash teaches a marine vessel monitoring and remote control system which allows a user (e.g., boat owner) to remotely control mechanical components (e.g., engines, bilge pumps, switch batteries, etc.) and electrical components (e.g., GPS, set variable parameters, set reporting periods, turn on lights, turn on generator, etc.) (see Lash, col. 2, lines 10-16 [method for detecting a warning condition, transmit the warning to the owner, receiving a user command from the owner, and operating the watercraft according to the received command], col. 3, lines 50-52 [boatowner can remotely control the boat to take remedial action to mitigate hazardous conditions], col. 10, lines 44-58 [describing the major advantage of remote monitoring and control of boats by allowing an owner to view sensor readings at anytime from anywhere, and remotely activate or deactivate on-board equipment (mechanical or electrical)], col. 12, lines 44-61 [describing a situation where a user is notified on unusual activity, remotely diagnoses the situation, remotely takes actions to mitigate the condition, such as by remotely starting a bilge pump, switching between batteries, turning on a generator, etc.], col. 13, lines 5-10 [owner can remotely activate the GPS], col. 13, lines 19-25 [owner can remotely disable the engines (e.g., if the boat is being stolen), or remotely enable the engines], and col. 13, lines 63-67 [describing the 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Stender and Lash before him before the effective filing date of the claimed invention, to modify the method of Stender to incorporate manual enablement/disablement of watercraft components as taught by Lash. One would have been motivated to make such a combination because this provides a user to monitor on-board conditions and take remote remedial action as appropriate, as taught by Lash (see Lash, col. 1, line 63 – col. 2, line 2 [“Accordingly, there is a need for a remote marine vessel monitoring system and method that allows a boatowner to monitor various on-board conditions associated with their unattended boat, which provides a boatowner with the ability to influence the operation of on-board equipment in response to hazardous events, which uses intelligent sensing to predict and avert potentially hazardous conditions.”]).

With respect to dependent claim 2, Stender, as modified by Lash, teaches the computer-implemented method of claim 1, as described above.
	Stender further teaches the method wherein the user includes at least one of: an owner of the watercraft, a party who leases the watercraft, an operator of the watercraft, a party who maintains the watercraft, a party who stores the watercraft, a manufacturer of the watercraft, a manufacturer of at least one component of the watercraft, and an agency.
	Stender further teaches a variety of users and user groups, including operators, administrators, technicians, owners, remote operating sites, repair/maintenance personnel, etc. (see Stender, paragraph 0034 [different types of users have different user rights; users include technicians, engineers, captains, etc.]; see also, Stender, paragraphs 0021, 0036, described supra, claim 1).

dependent claim 3, Stender, as modified by Lash, teach the computer-implemented method of claim 1, as described above.
	Stender further teaches the method wherein receiving sensor data from the plurality of sensors includes receiving sensor data from at least one of: mechanical/electrical sensors, geo-location sensors, and dynamic sensors, wherein the sensor data is stored onto a sensor data log, wherein the sensor data log stores data points that are utilized to provide tracked data that is tracked for at least one period of time.
	Stender further teaches determining watercraft operational data of at least mechanical, electrical, and dynamic operation from a plurality of sensors such as mechanical, electrical, or dynamic, and store the information in a sensor data log to provide for tracked data over time (see Stender, Fig. 1; see also, Stender, paragraphs 0022 [system includes logging and alert features], 0026 [data store maintains log information, particularly from a logging module], 0030 [describing the logging module, which logs activity of sensors over time, changes made to safety and I/O module, creates log records, such as the incident log table in Fig. 1], 0039 [logging module can log events, and pre- and post- event information and conditions], and 0041 [describing the large number of parameters stored in the log, which include numerical values, snapshots of event information recorded, etc.]; see also, Stender, paragraphs 0015, 0019, 0024, and 0064-0069, described supra, claim 1).

With respect to dependent claim 4, Stender, as modified by Lash, teaches the computer-implemented method of claim 3, as described above.
	Stender further teaches the method wherein determining the watercraft operational data includes determining watercraft operational data from the sensor data for at least one remote monitoring category, wherein the at least remote monitoring category includes at least one of: daily operation of the watercraft, geo-locations of the watercraft, electronic/mechanical data associated with components of the watercraft, safety data associated with an operation of the watercraft.
	Stender further teaches determining watercraft operational data related to at least daily operation, electronic or mechanical data associated with watercraft components, and safety data (see Stender, Figs. 1 and 3; see also, Stender, paragraphs 0022, 0030, 0039, and 0041, described supra, claim 3; see also, Stender, paragraphs 0015, 0019, 0024, and 0064-0069, described supra, claim 1).

With respect to dependent claim 5, Stender, as modified by Lash, teaches the computer-implemented method of claim 4, as described above.
	Stender and Lash further teach the method wherein communicating the watercraft operational data includes presenting a dashboard user interface that includes an overview of the watercraft operational data and a user interface input tile that selectively allows the user to remotely enable at least one engine of the watercraft, wherein the watercraft operational data is presented in the form of user interface input tiles that pertain to the at least one remote monitoring category to be inputted to view at least one user interface that specifically pertains to the at least one remote monitoring category.
	Stender discloses presenting the operations data is a dashboard GUI that includes an overview of the operational data presenting in the form of input tiles that pertain to the category to be viewed (see Stender, Fig. 3; see also, Stender, paragraphs 0064-0069, described supra, claim 1).
	Additionally, Lash further teaches presentation of a GUI (e.g., webpage) that selectively allows the user to remotely enable the engines of the watercraft (see Lash, col. 2, lines 10-16, col. 10, lines 44-58, col. 13, lines 19-25, and col. 13, lines 63-67, described supra, claim 1).

With respect to dependent claim 9, Stender, as modified by Lash, teaches the computer-implemented method of claim 4, as described above.
	Stender and Lash further teach the method wherein communicating the watercraft operational data includes presenting a notification list user interface, wherein the notification list user interface includes user interface input tiles that include a summary of information pertaining to notifications that are determined based on the sensor data.
	Stender further teaches presenting a notification list interface that include summaries of information pertaining to sensor based notifications (see Stender, Fig. 3; see also, Stender, paragraphs 0022, 0030, 0039, and 0041, described supra, claim 3; see also, Stender, paragraphs 0019, 0024, and 0064-0069, described supra, claim 1).

Independent claim 10, and its respective dependent claims 11-14 and 18, recite a system for providing marine connectivity, comprising: a memory storing instructions, which, when executed by a processor, cause the processor to perform the method of independent claim 1, and its respective dependent claims 2-5 and 9. Accordingly, independent claim 10, and its respective dependent claims 11-14 and 18, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-5 and 9, which are incorporated herein.

Independent claim 19, and its respective dependent claim 20, recite a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor, performs the method of independent claim 1, and its respective dependent claim 3. Accordingly, independent claim 19, and its respective dependent claim 20, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claim 3, which are incorporated herein.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stender, in view of Lash, further in view of U.S. Patent No. 9,986,197 B2, issued to Gaynor on May 29, 2018, and filed on August 24, 2016 (hereinafter Gaynor).

With respect to dependent claim 6, Stender, as modified by Lash, teaches the computer-implemented method of claim 4, as described above.
Stender and Lash fail to further teach the method wherein communicating the watercraft operational data includes presenting a trip log user interface that includes a user interface list that includes historical watercraft operational data associated with the at least remote monitoring category, wherein the historical watercraft operational data is based on the tracked data retrieved from the sensor data log.
	However, Gaynor teaches a trip replay experience for marine vessels which captures various sensor data during a trip and presents it to a user at a later time (see Gaynor, Figs. 3-9; see also, Gaynor, col. 1, lines 37-50 [sensor data captured during a trip is stored, processed, and prepared for presentation at a later time, such that the data or a more immersive re-experience of a trip can be viewed at a later time], col. 2, lines 28-32 [trip data may be captured from sonar, user device, radar, chart, environmental, or watercraft data], col. 4, lines 48-64 [marine vessel comprising sensors can monitor and capture data related to sensors, activities, and operation of the vessel during a trip, and store it for later retrieval], col. 12, line 64 – col. 12, line 39 [describing the GUI of Fig. 3 for capturing the data associated with one or more vessel, which presents to location of each vessel, displaying map data, etc.], col. 14, lines 12-57 [describing the GUI of Fig. 5, which presents data related to a single vessel, including a number of different panels presenting different types of information associated with the trip, such as route information, and operational data; the map may draw the route taken on the specific trip], col. 15, lines 18-44 [showing the GUI of Fig. 6, which presents trip replay options for presentation of the trip replay experience], col. 16, lines 38-59 [a gauge region in the display reproduces sensor and gauge 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Stender, Lash, and Gaynor before him before the effective filing date of the claimed invention, to modify the method of Stender, as modified by Lash, to incorporate using captured sensor data for generation of a trip log as taught by Gaynor. One would have been motivated to make such a combination because a user may wish to review, revisit, or re-experience a previously completed excursion and the data associated with the trip, as taught by Gaynor (see Gaynor, col. 1, lines 12-20 [“A marine vessel may have many systems and sensors that are configured to capture and monitor data associated with the operation and activities of the marine vessel and its occupants. Occupants of the marine vessel may want to re-live their trip and/or share what happened with others. Further, an owner or operator of the marine vessel may want to track what is happening during the trip. Accordingly, Applicant has developed embodiments of the present invention to re-create the experience of the trip for users.”]).

Dependent claim 15 recites a system for providing marine connectivity, comprising: a memory storing instructions, which, when executed by a processor, cause the processor to perform the method of dependent claim 6. Accordingly, dependent claim 15 is rejected under the same rationales used to reject dependent claim 6, which are incorporated herein.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stender, in view of Lash, further in view of Gaynor, further in view of U.S. Patent Application Publication No. 2004/0111195 A1, filed by Vries et al., on June 4, 2003, and published on June 10, 2004 (hereinafter Vries).

With respect to dependent claim 7, Stender, as modified by Lash, teaches the computer-implemented method of claim 4, as described above.
Stender and Lash fail to further teach the method wherein communicating the watercraft operational data includes presenting a map user interface, wherein the map user interface presents prior geo-locations of the watercraft, and a current geo-location of the watercraft…wherein the prior geo-locations of the watercraft are based on the tracked data retrieved from the sensor data log and the current geo-location of the watercraft is communicated by the geo-location sensors.
	However, Gaynor teaches a trip replay experience for marine vessels which captures various sensor data during a trip and presents it to a user at a later time, including the present position and one or more renderings of the route/path taken on prior trips (see Gaynor, Figs. 3-9; see also, Gaynor, col. 1, lines 37-50, col. 2, lines 28-32, col. 4, lines 48-64, col. 12, line 64 – col. 12, line 39, col. 14, lines 12-57, col. 15, lines 18-44, col. 16, lines 38-59, and col. 17, line 53 – col. 18, line 7, described supra, claim 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Stender, Lash, and Gaynor before him before the effective filing date of the claimed invention, to modify the method of Stender, as modified by Lash, to incorporate using captured sensor data for generation of a trip log, including a depiction of the route take as rendered on a map as taught by Gaynor. One would have been motivated to make such a combination because a user may wish to review, revisit, or re-experience a previously completed excursion and the data associated with the trip, as taught by Gaynor (see Gaynor, col. 1, lines 12-20, described supra, claim 6).
Stender, Lash, and Gaynor fail to further teach presenting an add user interface input link that enables the user to add at least one geo-fence location through the map user interface.
	However, Vries teaches a method for marine vessel monitoring, which includes a trip planning module that allows users to create personalized geo-fences based on desired waypoints for use during a trip (see Vries, Fig. 8; see also, Vries, paragraphs 0009 [users can define trip routes, including waypoints, that specify a geofence], 0010 [trip planning includes designations of user created geofences], 0043 [another feature is the ability to set a geofence about a fixed location, such as to set boundaries for permitted use, such as by friends, children, renters, etc.], and 0052 [describing the GUI of Fig. 8, in which a user can create a geofence around a particular location, and specify its size (e.g., radius), such as for determining when the boat is within range of the point of interest]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Stender, Lash, Gaynor, and Vries before him before the effective filing date of the claimed invention, to modify the method of Stender, as modified by Lash and Gaynor, to incorporate user added geo-fences as taught by Vries. One would have been motivated to make such a combination because a user may wish to set boundaries for use or determine points of interest for a trip, as taught by Vries (see Vries, paragraphs 0043 and 0052, described supra).

Dependent claim 16 recites a system for providing marine connectivity, comprising: a memory storing instructions, which, when executed by a processor, cause the processor to perform the method of dependent claim 7. Accordingly, dependent claim 16 is rejected under the same rationales used to reject dependent claim 7, which are incorporated herein.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stender, in view of Lash, further in view of U.S. Patent Application Publication No. 2018/0197349 A1, filed by Oesterling et al., on January 9, 2017, and published on July 12, 2018 (hereinafter Oesterling).
dependent claim 8, Stender, as modified by Lash, teaches the computer-implemented method of claim 4, as described above.
Stender and Lash fail to further teach the method wherein communicating the watercraft operational data includes presenting a health report user interface, wherein the health report user interface presents historical data and current data associated with a health of at least one component of the watercraft, wherein the historical data is based on the tracked data retrieved from the sensor data log and the current data is communicated by the mechanical/electrical sensors.
	However, Oesterling teaches presenting a health report GUI based on both historical and current data from various systems and sensors concerned with the health of those systems (see Oesterling, paragraphs 0004 [a routine maintenance notice is generated based on use or time for a vehicle, such as oil filter, component failure, self-diagnostic information, mileage/distance information, etc.], 0018 [applies to any type of vehicle, including boats, and retrieves the necessary information from a telematics system], 0027 [vehicle sensors monitor the usage and wear and tear on a vehicle due to use, and the data is used to generate a health report for the vehicle describing malfunctions, safety issues, or upcoming maintenance that may be due (e.g., scheduled maintenance)], and 0051-0052 [based on vehicle information and usage information, notices (reports) can be generated to inform the user of various conditions or upcoming routine maintenance due; may also proactively predict future maintenance based on sensor readings]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Stender, Lash, and Oesterling before him before the effective filing date of the claimed invention, to modify the method of Stender, as modified by Lash, to incorporate using captured sensor data for generation of a health report of various systems and components of a vehicle as taught by Oesterling. One would have been motivated to make such a combination because this provides up to date 

Dependent claim 17 recites a system for providing marine connectivity, comprising: a memory storing instructions, which, when executed by a processor, cause the processor to perform the method of dependent claim 8. Accordingly, dependent claim 17 is rejected under the same rationales used to reject dependent claim 8, which are incorporated herein.

Response to Arguments
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 6,091,340 (Remotely enable/disable vehicle controls and systems, primarily for cars).
U.S. Patent Application Publication No. 2013/0238366 A1 (Activation of geo-fences responsive to detection of vehicle events).
U.S. Patent Application Publication No. 2014/0330453 A1 (Vehicle remote control systems with notifications to continue or discontinue operation of vehicle controls systems, primarily for electric vehicles and based on battery level indicia and alerts).
U.S. Patent Application Publication No. 2015/0210287 A1 (Providing access to particular vehicle controls to passengers).
U.S. Patent Application Publication No. 2015/0258961 A1 (Remote vehicle control, primarily for theft prevention by remotely disabling engines via fuel pumps).
U.S. Patent Application Publication No. 2016/0094699 A1 (Remote vehicular control system for setting auto start and auto stop/shutdown of a vehicle).
U.S. Patent Application Publication No. 2017/0039668 A1 (Remote vehicle activation and deactivation, primarily for locking mechanisms, for use in vehicle sharing systems).
U.S. Patent Application Publication No. 2018/0139573 A1 (User activation of geo-fences from predefine list of geofences).
U.S. Patent Application Publication No. 2019/0143936 A1 (Remote vehicle control using secondary methods, primarily for cars, and based on proximity to the vehicle).
U.S. Patent Application Publication No. 2019/0281408 A1 (Efficient geofencing implementation and management, primarily for use within houses).
U.S. Patent Application Publication No. 2020/0180744 A1 (Customizable watercraft key fob button customization to allow a user to remotely control functionality of the watercraft).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173